Case: 15-40219        Document: 00513470618        Page: 1   Date Filed: 04/19/2016




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                     No. 15-40219
                                   Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 19, 2016
OTTO CAULEY,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

FNU DAWSON, Warden; FNU STATS, Assistant Warden; FNU SAMUELS,
Captain; FNU MOORE, Doctor; FNU HOLLOWAY, Nurse; L. WRIGHT,
Nurse,

                                                 Defendants-Appellees


                     Appeal from the United States District Court
                          for the Eastern District of Texas
                               USDC No. 1:13-CV-571


Before REAVLEY, SMITH, and HAYNES ∗, Circuit Judges.
PER CURIAM: **
       Otto Cauley, Texas prisoner # 1683960, appeals the dismissal of his 42
U.S.C. § 1983 complaint as frivolous.
       An in forma pauperis complaint may be dismissed pursuant to 28 U.S.C.
§ 1915A(b)(1) if it fails to state a claim upon which relief may be granted. “In

       ∗
           Judge Haynes concurs in the judgment only.

       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40219    Document: 00513470618     Page: 2   Date Filed: 04/19/2016


                                 No. 15-40219

an action under section 1915, a district court may raise the defense of
limitations sua sponte.” Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999)
(citation omitted). “Dismissal is appropriate if it is clear from the face of the
complaint that the claims asserted are barred by the applicable statute of
limitations.” Id.
      As Congress has not provided a statute of limitations in § 1983 cases, the
federal courts borrow from the forum state’s general personal-injury
limitations period. See Owens v. Okure, 488 U.S. 235, 249-50 (1989). In Texas,
the pertinent limitations period is two years from the day the cause of action
accrues. See TEX. CIV. PRAC. & REM. CODE § 16.003(a) (West 2005); see also
Pete v. Metcalfe, 8 F.3d 214, 217 (5th Cir. 1993) (borrowing two-year statute of
limitations period from Texas law for § 1983 case).
      Although state law controls the limitations period for § 1983 claims,
federal law determines when a cause of action accrues. Pete, 8 F.3d at 217.
“The federal standard provides that a cause of action under section 1983
accrues when the plaintiff knows or has reason to know of the injury which is
the basis of the action.” Id. (citation and internal quotations marks omitted).
Cauley does not dispute the district court’s finding that his cause of action
against the individuals accrued no later than January 12, 2011. Cauley also
does not dispute the district court’s finding that he first raised his claims
against the individual defendants when he filed the amended complaint on
May 8, 2013—or more than two years after his cause of action accrued.
Therefore, unless Cauley is excused from compliance with the applicable two-
year limitations period, his claims against the individual defendants must be
dismissed as time barred.
      Citing Gillig v. Nike, Inc., 602 F.3d 1354 (5th Cir. 2010), Cauley argues
that the statute of limitations for his claims should have been tolled while an



                                       2
    Case: 15-40219     Document: 00513470618     Page: 3   Date Filed: 04/19/2016


                                  No. 15-40219

earlier lawsuit was pending. However, Cauley has failed to show how the
earlier dismissed lawsuit was a “predicate action,” or how the extant lawsuit
“is contingent on the [earlier] action’s determination of rights.” Id. at 1358.
Cauley also argues that the statute of limitations should have been equitably
tolled because he was placed in segregation and was denied access to legal
materials for 150 days. While Texas courts recognize that the doctrine of
equitable tolling applies under certain circumstances, see Bailey v. Gardner,
154 S.W.3d 917, 920 (Tex. App. 2005), Cauley has failed to establish that he is
entitled to equitable tolling in this case.
      The district court’s judgment is AFFIRMED.




                                         3